Title: From George Washington to William Augustine Washington, 3 March 1793
From: Washington, George
To: Washington, William Augustine



Dear Sir,
Philadelphia March 3d 1793.

From the information I continually receive from Mr Whiting (who superintends my business at Mount Vernon) it is likely that I shall, very soon, suffer considerably for want of lime to carry on a building which is now in hand, and which will require about 40,000 bricks for the ground work of it.
Mr Whiting has endeavored, in vain, to engage some of the Small Craft in the upper part of the River to undertake to supply me with Shells to lay the above number of bricks; but whether from not knowing where to obtain the Shells; because it is a trifling business; or because they find more profitable employment in other pursuits I know not, but the fact is, he has not been able hitherto to engage one. This being the case, I have now written to him, to try if he can hire a Vessel by the day, and send her to you, who I persuade myself will not only furnish me with the Shells (as I know your Estate abounds with them on the margin of the tide water) but also in the present instance aid in loading the Vessel—The latter, however, I would not have asked but from the pressure under which I am.
Do you hire any of your Negro Carpenters by the year? Or do you know who is in the habit of doing it, or would do it? Having work on hand and in prospect that I wish to have accomplished as soon as it is conveniently possible, I would hire two, four or Six if they are good common workmen and orderly & well disposed

people. Your answer to these queries—with the precise terms on which they could be obtained if to be had at all would very much oblige Dear Sir Your Sincere friend and Affectionate Uncle

Go: Washington


P.S. Mrs Washington unites with me in Compliments and best wishes to your lady & family.


G. W——

Could you recommend a Sober, industrious and discreet Man of respectable character to Superintend a number of Negro Carpenters? And on what terms would such an one engage?


G. W——
